Shulman, Judge.
Appellant commenced this action to perfect a materialman’s and laborer’s lien against appellees. This appeal is from summary judgment granted to appellees.
Appellant’s suit was filed on August 30, 1977. The uncontradicted evidence on the motion for summary judgment established that as to the claim of lien, all materials were furnished and work completed not later than June 11, 1976. "This does not fulfill the condition precedent that the action for the amount of the claim be *109commenced 'within 12 months from the time the same shall become due.’ [Cit.]” Clause v. Roswell Bank, 109 Ga. App. 647, 648 (137 SE2d 86). Code Ann. § 67-2002. See also Dixie Lime &c. Co. v. Ryder Truck Rental, 140 Ga. App. 188 (1) (230 SE2d 322).
Submitted September 19, 1978
Decided November 14, 1978.
John N. Crudup, for appellant.
Griggs & Butterworth, James N. Butterworth, Winslow H. Verdery, for appellees.

Judgment affirmed.


Bell, C. J., and Birdsong, J., concur.